DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/29/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
	Per the Applicant’s response (page 9), dated 11/29/21, “a thermoplastic elastomeric waterproof material using advanced polymerization and squeeze technology” will be interpreted to mean TPO. 


Claim Rejections - 35 USC § 103
Claims 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taiain Cadeer Geosynthetics (2015)  in view of Constantz et al (US 2014/0271440 A1) and Hubbard et al (WO 2007/024787 A2).
	Regarding claims 10 and 11, Taiain Cadeer Geosynthetics teaches TPO waterproof membranes that may be applied in segments in applications such as subways, tunnels and basements (entire document) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of forming a waterproofing membrane system on a concrete substrate, the method comprising providing a plurality of waterproofing membrane segments to form the waterproofing membrane system, each of the waterproofing membrane segments comprising a first layer segment comprising a thermoplastic elastomeric waterproof material using advanced polymerization and squeeze technology; wherein the first layer segment comprises thermoplastic polyolefin (TPO).
	Taiain Cadeer Geosynthetics fails to suggest a second layer segment comprising a first adhesive, wherein the second layer is disposed on the first layer; a third layer segment comprising a protective coating to provide mechanical protection and ease of handling for the first layer and the second layer, wherein the third layer disposed on and exposing a portion of the second layer segment; and a fourth layer segment comprising a second adhesive, wherein the fourth layer is disposed under the first layer; and interconnecting the plurality of waterproofing membrane segments by attaching the exposed portion of the second layer segment of one waterproofing membrane segment with the fourth layer segment of another waterproofing membrane segment.
abstract, para 99). Therefore, Constantz would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of forming a waterproofing membrane system on a concrete substrate, the method comprising providing a plurality of waterproofing membrane segments to form the waterproofing membrane system, each of the waterproofing membrane segments comprising a first layer segment comprising a thermoplastic elastomeric waterproof material using advanced polymerization and squeeze technology; a second layer segment comprising a first adhesive, wherein the second layer is disposed on the first layer; a third layer segment comprising a protective coating to provide mechanical protection and ease of handling for the first layer and the second layer, wherein the third layer disposed on and exposing a portion of the second layer segment; and a fourth layer segment comprising a second adhesive, wherein the fourth layer is disposed under the first layer; wherein the first layer segment comprises thermoplastic polyolefin (TPO).
Hubbard teaches protective membranes for concrete protection that comprise layers of TPO and adhesive; wherein the exposed portion of adhesive (164) is in a recessed portion of the layers; wherein the adhesive portions in the recess are used to create an overlapping joint (page 7, page 12, 14-15, figure 3). Therefore, Hubbard would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of forming a waterproofing membrane system on a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the membranes of Constantz and Hubbard with the Taiain Cadeer Geosynthetics as a matter of design choice as suggested by the prior art at the time of invention. In arriving at the specific structure of the instant claims, one of ordinary skill in the art at the time of invention would have been merely combining prior art elements according to known methods (i.e., multiple layers of known structure and composition in forming multilayer membranes and recess in membranes for forming joints) to yield predictable results, i.e., structure of the membranes used in the method and method used to combine the membranes of instant claim 10 and 11. 
	Regarding claim 12, Constantz would have suggested or otherwise rendered obvious its compositions may comprise at least an elastomer (POE) plastic, a plasticizer, and/or an antioxidant (para 99, 118-120, 122-123). 
	Regarding claim 14, Constantz would have suggested or otherwise rendered obvious the protective coating comprises silica (SiO2) (i.e., quartz sand) (para 60, 63).
	Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the dimensions (length, width, thickness) of the segments and corresponding layers for ease of installation and per the required strength and protective properties of the application. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the size of the third protective layer and the fourth adhesive layer to assure bonding between the fourth adhesive layer located on the bottom of the membrane segment and the top protective layer on the top of the corresponding but underneath membrane segment. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taiain Cadeer Geosynthetics, Constantz and Hubbard as applied to claim 10 above, and further in view of Arigo et al (US 2018/0284085 A1).
	Taiain Cadeer Geosynthetics as modified by Constantz and Hubbard teaches the method of forming a waterproofing membrane system on a concrete substrate of instant claim 10.
Taiain Cadeer Geosynthetics as modified by Constantz and Hubbard fails to teach wherein the first adhesive and the second adhesive comprise C5 petroleum resin.
Arigo teaches compositions comprising modified thermoplastic resins that may be used as adhesives and in membrane applications (para 149, 157-158); wherein the compositions may comprise thermoplastic polyolefins and elastomers and C5 resins (para 103-104, 158, 161).
Therefore, it would have been obvious to combine the compositions of Arigo with the membrane forming compositions of Taiain Cadeer Geosynthetics as modified by Constantz and Hubbard, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (MPEP § 2144.06 I).


Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783